JAHN CHESNOV, INDIVIDUALLY AND AS A CANDIDATE FOR BUCKS COUNTY COMMON PLEAS JUDGE, Appellant
v.
PEDRO A. CORTES SECRETARY OF THE COMMONWEALTH AND HARRY VAN SICKLE COMMISSIONER OF ELECTIONS, Appellees.
HARRY FAWKES, Intervenor.
JAHN CHESNOV, INDIVIDUALLY AND AS A CANDIDATE FOR BUCKS COUNTY COMMON PLEAS JUDGE
v.
PEDRO A. CORTES SECRETARY OF THE COMMONWEALTH AND HARRY VAN SICKLE COMMISSIONER OF ELECTIONS.
APPEAL OF HARRY FAWKES, Intervenor.
Nos. 34 MAP 2007, 39 MAP 2007
Supreme Court of Pennsylvania, Middle District.
Decided: April 26, 2007.

ORDER
PER CURIAM
The Order of the Commonwealth Court is hereby AFFIRMED.